Citation Nr: 1105286	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1961 to January 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a March 2010 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

This case was brought before the Board in April 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no more 
than Level II hearing acuity in the right ear and Level III 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification through an 
April 2007 VCAA letter.  This notice letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The April 2007 
letter also included notice regarding the assignment of effective 
dates and disability evaluations following the award of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Finally the letter advised the Veteran what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103. 

As a final note, the Board acknowledges the April 2007 VCAA 
letter provided notice with regards to the Veteran's service 
connection claim.  However, the Board observes that, with regards 
to claims for increased initial evaluations, once a claim for 
service connection has been substantiated, the filing of a notice 
of disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims 
file.  All post-service treatment records identified by the 
Veteran have also been obtained.  The Veteran has not identified 
any additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to assist the Veteran in 
obtaining records has been satisfied.  The Veteran was afforded 
VA examinations in May 2007 and June 2010.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA 
examinations are adequate for the purposes of assigning a 
disability evaluation, as they involved a review of the Veteran's 
medical records and a physical examination of the Veteran.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant claim was 
remanded in April 2010 for additional development.  Specifically, 
the Board determined an additional VA examination was necessary.  
In this regard, as noted above, the Veteran was provided a VA 
examination in June 2010, which the Board has determined to be 
adequate for rating purposes.  As such, there has been 
substantial compliance with the April 2010 remand, and 
adjudication of the instant issue may proceed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has been 
evaluated as noncompensable throughout the appeal period under 
the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 
(2010).  In evaluating hearing loss, disability ratings on a 
schedular basis are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. Principi, 
3 Vet. App. 345, 349 (1992).  The ratings schedule provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment.  Table 
VII is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  
Additionally, when the pure tone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI 
or Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the next 
higher numeral.  38 C.F.R. § 4.86(b) (2010).

Turning to the record, on the VA audiological examination in May 
2007, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
75
90
53
LEFT
15
40
85
90
58

Speech audiometry revealed speech recognition ability of 88 
percent bilaterally.  Entering the average pure tone thresholds 
and speech recognition abilities into Table VI reveals the 
highest numeric designation of hearing impairment for the right 
ear is II and the left ear is III.  See 38 C.F.R. § 4.85.  
Entering the category designations for each ear into Table VII 
results in a noncompensable evaluation under Diagnostic Code 
6100.  Id.

At the VA audiological examination in June 2010, pure tone 
thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
70
85
52
LEFT
15
40
80
85
58

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left.  Entering 
the average pure tone thresholds and speech recognition abilities 
into Table VI reveals the highest numeric designation of hearing 
impairment for the right ear is II and the left ear is III.  See 
38 C.F.R. § 4.85.  Entering the category designations for each 
ear into Table VII results in a noncompensable evaluation under 
Diagnostic Code 6100.  Id.

The Board observes that there is no audiometric testing of record 
at any point during the appeal period that would indicate a 
compensable evaluation for bilateral hearing loss is warranted.  
The Board acknowledges the record contains additional VA and 
private audiological readings other than the two VA examinations 
discussed above.  See December 2007 ACE hearing evaluation and 
February 2008 VA audiological evaluation.  However, with respect 
to the private hearing evaluation, the Board notes that it may 
not interpret graphical representations of audiometric data.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Furthermore, 
neither the December 2007 private hearing evaluation nor the 
February 2008 VA audiological evaluation utilizes the Maryland 
CNC speech discrimination test as required by 38 C.F.R. § 
4.85(a).  As such, the Board may not rely on these audiological 
evaluations in assigning a disability evaluation for his 
bilateral hearing loss.

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss is worse than a noncompensable evaluation 
and that he is entitled to a higher evaluation for such hearing 
loss throughout the appeal period.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining 
the severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2010).

In sum, the Board finds that there is no audiological evidence of 
record to support a compensable evaluation for the Veteran's 
bilateral hearing loss disability at any point in the appeal 
period.  The preponderance of the evidence is against the 
Veteran's claim for a higher rating.  Consequently, the benefit- 
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the Board also has considered whether the 
Veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

Furthermore, the Board observes that, while the June 2010 VA 
examination report indicates the Veteran's hearing loss would 
have significant effects on his occupation, there are no effects 
on activities of daily living.  See generally Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  As such, as a fact-
finding matter, the Board finds the functional effects of the 
Veteran's hearing loss are not so severe as to render the 
schedular criteria inapplicable.  Id.  

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

An initial compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


